Citation Nr: 1533047	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for kidney disease, to include as due to inservice herbicide exposure, and to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  He served in the Republic of Vietnam from July 1968 to July 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran is seeking entitlement to service connection for kidney disease which he attributes to inservice exposure to herbicides or his service-connected coronary artery disease.  The Board observes that he was initially diagnosed as having chronic kidney disease in 2009.  However, during the course of this appeal, his chronic kidney disease developed into end stage renal disease on dialysis.  As such, the Board has broadly characterized the Veteran's claim as entitlement to service connection for kidney disease, to include as due to inservice herbicide exposure, and to include as secondary to service-connected coronary artery disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Moreover, in its December 2009 rating decision, the RO denied entitlement to service connection for anemia and kidney disease.  In a January 2012 rating decision, the RO denied entitlement to service connection for hypertension.  In February 2012, the RO issued a statement of the case (SOC) regarding the Veteran's anemia and kidney disease claims.  However, when the Veteran submitted his April 2012 substantive appeal, he specifically indicated that he was appealing his "kidney condition" and "hypertension" claims.  The RO contacted the Veteran to clarify which issues he intended to appeal.  The Veteran did not respond.  On May 31, 2012, the RO issued a SOC regarding the Veteran's hypertension claim.  That same day, the RO issued a supplemental statement of the case (SSOC) reflecting that the only issue on appeal was the Veteran's claim of entitlement to service connection for kidney disease.  To date, the Veteran has not filed a substantive appeal regarding his hypertension claim nor has he indicated that he wished to pursue an appeal of his anemia claim.  Therefore, these issues are not before the Board for appellate consideration at this time.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran is seeking entitlement to service connection for kidney disease which he attributes to inservice exposure to herbicides.  Alternatively, he contends that his current kidney disease was caused or aggravated by his service-connected coronary artery disease.  Review of the evidence of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In August 2013, the Veteran underwent a VA kidney examination.  The VA examiner reviewed the evidence of record and noted that the Veteran had a long history of both hypertension and chronic kidney disease.  After evaluating the Veteran, the VA examiner provided a diagnosis of end stage renal disease on dialysis and opined that the Veteran's kidney disease was "less likely than not (less than 50 percent probability)" proximately due to or the result of the Veteran's service-connected coronary artery disease.  In support of this opinion, the VA examiner cited the medical opinion of a VA physician who provided a nephrology consultation regarding the Veteran's kidney disease in April 2004.  The VA examiner concurred with the VA physician's April 2004 opinion that the Veteran's chronic kidney disease, which subsequently progressed to end stage renal disease requiring dialysis, was caused by his long-standing hypertension and not his coronary artery disease.  Nevertheless, the VA examiner did not address whether the Veteran's current kidney disease was caused by his inservice herbicide exposure.  Likewise, the VA examiner did not provide an opinion regarding whether the Veteran's current kidney disease was aggravated by his service-connected coronary artery disease.  

Later that same month, the RO obtained a supplemental medical opinion from a VA physician, S.E., M.D.  After reviewing the evidence of record and the Veteran's recent August 2013 VA examination report, Dr. S. E. observed that the Veteran had end stage renal disease on dialysis since 2009.  Dr. S. E. noted that the Veteran's end stage renal disease and chronic kidney disease was due to his non-service connected hypertension.  Dr. S. E. opined that it was "less likely than not" that the Veteran's coronary artery disease had aggravated his chronic kidney disease beyond its normal progression.  Dr. S. E. reasoned that the Veteran's service-connected coronary artery disease had not aggravated his chronic kidney disease because it had already progressed to end stage renal disease and had been stable since he started dialysis in 2009.  Dr. S. E. felt that there was no evidence that the Veteran's coronary artery disease had aggravated his chronic kidney disease because it could not get any worse than end stage renal disease on dialysis.  Unfortunately, Dr. S. E.'s medical opinion did not properly address whether the Veteran's service-connected coronary artery disease aggravated his kidney disease.  

Under these circumstances, the RO must obtain another supplemental medical opinion from the VA examiner who conducted the August 2013 VA examination of the Veteran's kidney disease.  If the August 2013 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  After reviewing the evidence of record, including the August 2013 VA examination report, the August 2013 supplemental medical opinion by VA physician S. E., and the Veteran's statements and testimony, the examiner must provide a medical opinion which fully addresses the etiology of the Veteran's kidney disease.  Specifically, the examiner must address whether the Veteran's service-connected coronary artery disease aggravated his kidney disease beyond its normal progression.  In providing this opinion, the examiner must consider whether the Veteran's chronic kidney disease would have progressed to end stage renal disease on dialysis if the Veteran did not have service-connected coronary artery disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. at 448.  Regardless of the opinion provided, the examiner must also indicate whether the Veteran's kidney disease was caused by or the result of his inservice exposure to herbicides during his military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (finding that Veteran is not precluded from establishing service connection with proof of direct causation).  Additionally, with the assistance of the Veteran, the RO must obtain any available updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim on appeal, including medical records from any VA and non-VA healthcare providers who have treated him for his kidney disease during the course of this appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain any available updated VA treatment records.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence by the RO must be documented in the electronic records.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.    

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who conducted the August 2013 VA examination of the Veteran's kidney disease.  If the August 2013 VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.

Following a review of the evidence of record, including the August 2013 VA examination report, the August 2013 supplemental medical opinion by VA physician S. E., and the Veteran's statements and testimony, the examiner must provide a medical opinion which fully addresses the etiology of the Veteran's kidney disease.  Specifically, the examiner must address the following: 

(a) Whether the Veteran's service-connected coronary artery disease aggravated his kidney disease beyond its normal progression.  In providing this opinion, the examiner must consider whether the Veteran's chronic kidney disease would have progressed to end stage renal disease on dialysis if the Veteran did not have service-connected coronary artery disease.

(b) Whether the Veteran's kidney disease was caused by or the result of his inservice exposure to herbicides during his military service.  

The examiner must provide a complete rationale for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic records showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The opinion report must be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall, 11 Vet. App. at 271.

5.  After completing the above actions and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




